Title: John Adams to Thomas Jefferson, 15 July 1817
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Quincy
July 15 1817
          
          I am impatient to See your Plan of a University and new System of Education. To assist you in your contemplations, I Send you, a Pamphlet, “The Politicks of Connecticut.” By a federal Republican in the name of Hamilton. Was there ever Such a combination? Two Copies were Sent me from the Post on Saturday last: I know not from whence nor by whom.
          Now Sir! please to hear a modest Proposal. Let me go back to twenty. Give me a million of Revenue, a Library of a Million of Volumes, and as many more as I Should want. I would devote my Life to Such an Œvrage as Condercet tells us, that Turgot had in contemplation, all his Lifetime. I would digest Bryant Gebelin, Dupuis, Sir William Jones and above all the Acta Sanctorum of the Botandists Bolandists.
          I know where this investigation would end. In Montesquiues 12 duodecimo Pages.
          Is the Biography of Democratus and Heraclitus a Fable, or History? I cannot contemplate human affairs, without laughing or crying.
          I choose to laugh. When People talk of the Freedom of Writing Speaking or thinking, I cannot choose but laugh. No such thing ever existed, No such thing now exists: but I hope it will exist, But it must be hundreds of years after you and I Shall write and Speak no more.
          John Adams
        